Exhibit 10.10

JOINDER NO. 3 TO GUARANTY AND SECURITY AGREEMENT

Joinder No. 3 (this “Joinder”), dated as of March 6, 2014 by and among Road
Raiders Technology, Inc., a Delaware corporation (the “New Subsidiary”), and
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
collateral agent and ship mortgage trustee for the Secured Parties (as defined
below) (in such capacities, together with its successors and assigns, if any,
the “Collateral Agent”) to the Continuing Guaranty dated as of January 31, 2013
(the “Guaranty”) and the Security and Pledge Agreement dated as of January 31,
2013 (the “Security Agreement”), by and among the Grantors listed on the
signature thereto any other Person who executed a joinder in the form hereof and
Collateral Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the $20,000,000 Term Loan Agreement dated as of January 31,
2013 (as it may be Refinanced (as defined below) from time to time, the “Credit
Agreement”), among HORIZON LINES, LLC, a Delaware limited liability company (the
“Borrower”), HORIZON LINES, INC., a Delaware corporation (the “Parent”), the
lenders party thereto (such lenders, together with their respective successors
and permitted assigns in such capacity, collectively, the “Lenders”) and the
Collateral Agent as administrative agent, collateral agent and ship mortgage
trustee thereunder, the Lenders have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof, and the Grantors (other than the Borrower) have guaranteed
the obligations of the Borrower under the Credit Agreement;

WHEREAS, pursuant to Section 6.9 of Credit Agreement, the New Subsidiary is
required to execute, among other documents, a joinder to the Guaranty in order
to become a Guarantor under the Credit Agreement; and

WHEREAS, pursuant to Section 24 of the Security Agreement (as defined in the
Credit Agreement) the New Subsidiary may become Grantor under the Security
Agreement and thereby benefit from certain rights granted to the Grantors
pursuant to the terms of the Loan Documents.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subsidiary hereby agrees as follows:

1. All initially capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement or, if not defined therein,
in the Credit Agreement.

2. The New Subsidiary, by its signature below, becomes an “Additional Guarantor”
under the Guaranty and a “Grantor” under the Security Agreement with the same
force and effect as if originally named therein as a “Guarantor” and “Grantor”
and the New Subsidiary hereby (a) agrees to all of the terms and provisions of
the Guaranty applicable to it as a “Guarantor” thereunder, (b) agrees to all of
the terms and provisions of the Security Agreement applicable to it as a
“Grantor” thereunder and (c) represents and warrants that the representations
and warranties made by it as a “Guarantor” under the Guaranty and a “Grantor”
under the Security Agreement are true and correct in all material respects
(except that such materiality qualifier



--------------------------------------------------------------------------------

shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary does hereby
unconditionally grant to Collateral Agent, for the benefit of the Secured
Parties, to secure the Secured Obligations, a continuing security interest in
and to all of such New Subsidiary’s right, title and interest in and to the
Collateral. Schedule 2, “Commercial Tort Claims”, Schedule 3, “Intellectual
Property”, Schedule 4, “Pledged Companies”, Schedule 5, “List of Uniform
Commercial Code Filing Jurisdictions”, , Schedule 7a, “Vessels”, Schedule 7b,
“Vessel Insurance”, Schedule 7c, “Non-Compliance with Class and Classification
Society,” Schedule 8 “Deposit Accounts and Securities Accounts,” and Schedule 9
“Negotiable Collateral” to the Security Agreement, attached hereto supplement
Schedules 2 through 9, respectively, to the Security Agreement. Each reference
to a “Guarantor” under the Guaranty and a “Grantor” in the Security Agreement
and the other Loan Documents shall be deemed to include the New Subsidiary. Each
of the Guaranty and the Security Agreement is incorporated herein by reference.
The New Subsidiary authorizes Collateral Agent at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. The New Subsidiary also hereby
ratifies any and all financing statements or amendments previously filed by
Collateral Agent in any jurisdiction in connection with the Loan Documents.
Notwithstanding the foregoing the New Subsidiary shall make all filings
(including filings of continuation statements and amendments to financing
statements that are necessary to continue the effectiveness of such financing
statements) necessary to maintain (at the sole cost and expense of the New
Subsidiary) the security interest created by the Security Documents in the
Collateral as a first priority perfected security interest to the extent
perfection is required by this Agreement, subject only to Permitted Liens.

3. The New Subsidiary, by its signature below, becomes a party to the
Intercreditor Agreement and the New Subsidiary hereby (a) agrees to all of the
terms and provisions of Intercreditor Agreement applicable to it as a
“Guarantor/Grantor” thereunder and (b) represents and warrants that the
representations and warranties made by it as a “Grantor” thereunder are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. Each reference to a “Guarantor/Grantor” in the Intercreditor Agreement
shall be deemed to include the New Subsidiary.

4. The New Subsidiary represents and warrants to Collateral Agent and the other
Secured Parties that this Joinder has been duly executed and delivered by such
New Subsidiary and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).



--------------------------------------------------------------------------------

5. This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

6. Each of the Guaranty and the Security Agreement, in each case as supplemented
hereby, shall remain in full force and effect.

7. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
8.

9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
NEW SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and the Security Agreement to be executed and delivered as of the day and year
first above written.

NEW SUBSIDIARY:

 

ROAD RAIDERS TECHNOLOGY, INC.     By:  

/s/ Jeffrey R. Yeager

  Name: Jeffrey R. Yeager   Title: President and Secretary

COLLATERAL AGENT:

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent     By:  

/s/ James A. Hanley

  Name: James A. Hanley   Title: Vice President

[Signature Page to Joinder No. 1 to Guaranty and Security Agreement]